Name: 1999/757/EC: Commission Decision of 5 November 1999 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1999) 3583) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  cooperation policy;  Asia and Oceania
 Date Published: 1999-11-23

 Important legal notice|31999D07571999/757/EC: Commission Decision of 5 November 1999 amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(1999) 3583) (Text with EEA relevance) Official Journal L 300 , 23/11/1999 P. 0025 - 0026COMMISSION DECISIONof 5 November 1999amending Decision 97/467/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat(notified under document number C(1999) 3583)(Text with EEA relevance)(1999/757/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(1), as last amended by Council Decision 98/603/EC(2), and in particular Article 2(4) thereof,(1) Whereas provisional lists of establishments producing rabbit meat and farmed game meat have been drawn up by Commission Decision 97/467/EC(3) as last amended by Commission Decision 98/556/EC(4);(2) Whereas New Caledonia has sent a list of establishments producing rabbit meat and farmed game meat and for which the responsible authorities certify that the establishments are in accordance with Community rules;(3) Whereas a provisional list of establishments producing rabbit meat and farmed game meat can thus be drawn up for New Caledonia;(4) Whereas Commission Decision 97/467/EC should therefore be amended accordingly;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The text of the Annex to this Decision is added to the Annex of Decision 97/467/EC.Article 2This Decision shall apply from 6 November 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 5 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 266, 1.10.1998, p. 86.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGATerritorio: Nueva Caledonia/Territorium: Ny Kaledonien/Gebiet: Neukaledonien/Ã Ã µÃ Ã ¹Ã ¿Ã Ã ®: Ã Ã ­Ã ± Ã Ã ±Ã »Ã ·Ã ´Ã ¿Ã ½Ã ¯Ã ±/Territory: New Caledonia/Territoire: Nouvelle-CalÃ ©donie/Territorio: Nuova Caledonia/Gebied: Nieuw-CaledoniÃ «/TerritÃ ³rio: Nova CaledÃ ³nia/Alue: Uusi-Kaledonia/Territorium: Nya Kaledonien>TABLE>